Citation Nr: 1727562	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to vocational rehabilitation benefits for a doctoral program in Psychology (PsyD) under Chapter 31, Title 38, United States Code.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal on appeal from an administrative decision dated in March 2012 in which the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (the Agency of Original Jurisdiction (AOJ)) denied the Veteran's claim for entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code. 

In May 2017, the Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the electronic file.  

The Board notes that, in addition to the paper claims file, the Veteran also has Veteran Benefits Management System (VBMS) paperless claims files.


FINDINGS OF FACT

1.  In April 2002, the Veteran was found to be entitled to VRE benefits for vocational goal of MS degree in Psychology.

2.  In March 2004, following a period of interrupted status, the Veteran's VRE benefits were discontinued for failure to maintain contact with Vocational Rehabilitation Counselor (VRC) despite numerous telephonic and standard mail requests.

3.  In May 2011, following an April 2011 second application for VRE benefits with explanation of mitigating factors for relief of the prior discontinuance, the Veteran was awarded entitlement.

4.  In September 2011, the Veteran began vocational assessment and review counseling process of which she was informed would take approximately eight weeks for a final determination.

5.  In September 2011, the Veteran requested vocational goal of 58 month PsyD program with anticipated start date of fall 2012.

6.  In January 2012, the Veteran was next contacted by VA and scheduled for a meeting with VRC in February 2012 in which other vocational options were discussed in addition to the proposed PsyD program.

7.  On February 3, 2012, VRC emailed Veteran with internet links and information regarding proposed alternative vocational goal options.

8.  On February 17, 2012, Veteran responded to prior email with results of independent research regarding alternative vocational options and re-proposed PsyD program as most viable based upon service-connected disabilities limiting the physical requirements of the alternative proposals.  Veteran additionally informed VRC of "being interested in obtaining more information regarding exploring vocational rehabilitation counseling," but had submitted application for PsyD program.

9.  On March 12, 2012, Veteran emailed VRC after no response since last email, and email in reply the same day informed Veteran that her PsyD proposal was "not an option through Ch. 31."

10.  On March 13, 2012, Veteran replied to previous email restating her request for PsyD program and requesting reconsideration of proposal.  The same day, the VRC responded by again denying the PsyD program and requested the Veteran respond by March 27, 2012, with her "decision to pursue or decline return to work assistance through this office."

11.  On March 28, 2012, Veteran emailed VRC informing that she was accepted into the PsyD program, but was "requesting a little more time to make an informed decision."

12.  On March 28, 2012, VRC responded to Veteran by placing the matter in "interrupt status since we are not actively developing a rehab plan."

13.  In April 2012, Veteran filed a Notice of Disagreement (NOD) with the decision to deny the PsyD program proposal for Ch. 31 benefits.

14.  In May 2012, the Veteran's claim for benefits was placed in discontinued status for failure to "complete your evaluation with development of a rehabilitation plan."

15.  In May 2017, the Veteran testified before the Board that during the pendency of her appeal, she completed the PsyD program.


CONCLUSION OF LAW

There is no legal basis under Chapter 31 for the award of entitlement to vocational rehabilitation benefits for a completed PsyD program.  38 U.S.C.A. §§ 3100 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the instant case for the Veteran's claim to entitlement to VRE benefits for a completed PsyD program, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

VRE Benefits

The instant appeal stems from the Veteran's disagreement with the determination of her proposed IWRP for a doctoral degree in Psychology.  See April 2012 NOD.  The Board finds that as a matter of law, the Veteran is not entitled to her requested relief and therefore, a discussion of the underlying merits of this case is unwarranted-to include whether or not the Veteran's claim was erroneously interrupted and later discontinued by the VA.  

Applicable Law

The following is a brief overview of the fundamental laws governing vocational rehabilitation benefits, and is in no way purported to encompass the entirety of Chapter 31, especially as the instant matter does not contain a discussion on the merits.  The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a). 

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.  The term "plan" also includes creation of an IEAP.  Id.; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

Facts & Analysis

At the time of filing of the instant appeal, Chapter 31 entitlement had been found, but the parties could not come to terms on the IWRP and were at an impasse.  The Veteran was seeking to obtain Chapter 31 benefits in the form of educational assistance for a doctoral program in psychology.  See April 2012 NOD.  In contrast, the VA had proposed that the Chapter 31 benefits be applied to an abbreviated employment education program that would provide for the Veteran's workforce re-entry at an expedited timeframe.  See February 2012 VRC email.  Up to the March 2012 interruption, the evidence of record demonstrates a compelling and informative dialogue between the Veteran and the VRC, including counseling interviews and diligent research by all parties.  See February 2012 VRC interview notes; see also March 2012 Veteran reconsideration email.  

Although the Board acknowledges the meritorious justifications presented by both parties, the simple fact remains that the corpus in question, a doctoral degree in psychology, has since been obtained by the Veteran, thus rendering moot the aforementioned impasse.  The Board casts no judgement as to the merits of either party's respective arguments leading up to the disputed IWRP, nor whether the Veteran would be entitled to Chapter 31 benefits in the future for a different educational program.  

Although it was never actually articulated in any statements or testimony, assuming arguendo that the Veteran's intent in pursuing the underlying appeal was for reimbursement of her education costs, the Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  

Ultimately, there are no statutory or regulatory exceptions to educational reimbursement for disputed Chapter 31 benefits, and there is no legal basis to grant the appeal.  The Veteran is directed to seek redress directly from the Secretary of Veterans Affairs.  

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to vocational rehabilitation benefits for PsyD program under Chapter 31, Title 38, United States Code, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


